Citation Nr: 1132004	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-28 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1979 to April 1999, when she retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  In pertinent part, in that rating decision the RO denied service connection for emphysema.  In May 2010, the Board remanded this matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an SSOC Notice Response dated in July 2011 the Veteran indicated that she had more information or evidence to submit in support of her appeal.  In a letter that accompanied the SSOC Notice Response, the Veteran wrote that her primary care provider at Brooksville Community Based Outpatient Clinic (CBOC) has current test results that show she has emphysema.  Further, the Veteran noted that her cardiologist at the VA Medical Center (MC) Tampa is conducting a PFT [pulmonary function test] with and without medication to determine the cause of her chronic obstructive pulmonary disease.  Since the Veteran has indicated that she has recently received medical care through VA, VA is on notice that there are additional records that may be applicable to her claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the Brooksville CBOC and  Tampa MC dated from May 2009 to the present and associate them with the claims folder.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


